Citation Nr: 0027361	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including due to tobacco use in 
service or due to nicotine dependence arising in service.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to January 
1967.  His claim for service connection for the disorder at 
issue was received by the RO in May 1998.

The appeal arises from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, denying service connection for COPD due 
to use of tobacco in service. 

In the course of appeal, the veteran testified before the 
undersigned Board member in Washington, D.C., in September 
2000, and transcript of that hearing is contained in the 
claims folder.


REMAND

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. § 1110 (1991).

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  Specifically, direct service connection 
may be established if the evidence showed injury or disease 
resulting from tobacco use in service.  VAOPGCPREC 2-93 
(January 1993).  In June 1993, the VA General Counsel 
clarified that this opinion did not hold that service 
connection would be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion held that any disability allegedly 
related to tobacco use, which was not diagnosed until after 
service, would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration. VAOPGCPREC 2-93 (June 1993) 
(explanation of VAOPGCPREC 2-93 dated January 1993).

Further, a precedential opinion by the VA General Counsel was 
issued to clarify when service connection may be granted if 
the disability is secondary to nicotine dependence, where 
that dependence arose from a veteran's tobacco use during 
service.  The VA General Counsel held that a determination as 
to whether service connection on this basis should be 
established depended upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97 (May 1997).

In a May 1997 memorandum, the Under Secretary for Health 
determined that nicotine dependence may be considered a 
disease for VA compensation purposes.  The determination as 
to whether a veteran is dependent on nicotine is a medical 
question.

The provisions of 38 U.S.C.A. § 1103 do not apply here 
because the claim for benefits was received prior to June 9, 
1998.  

The clinical records within the claims folder contain records 
from the University of Virginia hospital at Charlottesville 
(UVA hospital).  Included among these records are diagnoses 
of COPD and hospitalization and treatment including for that 
disorder.  The claims folder also contains a May 1998 
statement from M. Hook, M.D., also of that facility, that the 
veteran's COPD is "presumably" related his tobacco use.  
The UVA hospital records within the claims folder also 
reflect that the veteran has smoked cigarettes for multiple 
decades.  

At the September 2000 hearing before the undersigned Board 
member, the veteran testified to the effect that he did not 
smoke prior to service, that he began smoking in basic 
training in service, that he smoked 11/2 packs of cigarettes 
per day in service, and that he smoked that much or more per 
day post service up until the present.  He testified that he 
had tried by himself unsuccessfully to quit smoking.  He 
testified that he was first diagnosed with COPD in 1986 or 
1987 at the UVA hospital.  He testified, in effect, that he 
principally received treatment at that facility.  He added 
that he first received treatment at that facility in 1982 or 
1983 and later was treated there for bronchitis.  He further 
testified that he was in receipt of Social Security 
Administration (SSA) disability benefits, but added that he 
was not examined by the SSA, but rather that his UVA records 
were the primary basis of that determination.  He testified 
to the effect that his COPD was a basis for that SSA 
disability determination.  

It thus appears that the veteran is in receipt of SSA 
disability benefits based at least in part on the existence 
and severity of COPD as reflected in UVA hospital records.  
As noted above, some records of UVA treatment and 
hospitalization are contained within the claims folder.  
However, other UVA medical records not contained within the 
claims folder may reflect an earlier onset of COPD and/or 
COPD based on smoking in service or nicotine dependence 
arising in service.  Accordingly, remand is in order to 
obtain the SSA disability determination and the medical 
records supporting it.  Robinette v. Brown, 8 Vet. App. 69 
(1995); see also 38 U.S.C.A. § 5106 (West 1991); Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  In this case, the Board cannot reach 
the question of well-groundedness until these records are 
obtained.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should obtain and associate 
with the claims file the Social Security 
Administration determination awarding the 
veteran Social Security disability 
benefits, and the medical records 
underlying that determination. 

2.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the remanded issue including 
the question of whether the claim is well 
grounded.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



